DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on January 25, 2021 are entered into the file. Currently, claims 1, 4, 5 and 6 are amended; claim 2 is cancelled; claims 7 through 20 are withdrawn; claims 21-23 are new; resulting in claims 1, 3-6 and 21-23 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 is considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  
In the claim set received 01/25/2021, the status of claim 12 is listed as “(Original)”, however, it should be listed as “(Withdrawn)” as it depends from independent method claim 7, which was withdrawn in the Applicants Response to Election/Restriction filed 08/10/2020. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and by dependency claims 3-6 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the newly added limitation in lines 9-11 reciting “wherein the first location and the second location are position such that bonding the heat transfer to a garment simultaneously transfers the first printed image to a front exterior surface of a garment and transfers the second printed image to an interior surface of a garment” is new matter. In paragraphs [0029-0030] of the pg-pub, the method of using the claimed heat transfer is disclosed, wherein the specification states that the heat transfer sheet 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and by dependency 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the newly added limitation in lines 9-11 reciting “wherein the first location and the second location are position such that bonding the heat transfer to a garment simultaneously transfers the first printed image to a front exterior surface of a garment and transfers the second printed image to an interior surface of a garment” is indefinite. The limitation appears to be a method of using and intended use of the 
Regarding claim 1, there is insufficient antecedent basis for the phrase “the heat transfer” in lines 9-10. 
Regarding claims 3-6, the claims recites “The digitally printed heat transfer label of claim 1”, which lacks antecedent basis. Independent claim 1 has been amended to recite “A digitally printed heat transfer…”. 










 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 6, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US 2005/0100689).
Regarding claims 1, 6 and 23, He et al. teaches a heat transfer label comprised of a carrier layer (15, 815; substrate), a release layer (17, 817) coated on a surface of the substrate, a wax layer (19, 819; polymeric coating) of polyethylene-based wax, a heat activatable adhesive (23, 827; adhesive layer) and a printed ink design layer comprising a first marking (27, 825; first printed image) and a second marking (29, 828; second printed image) each applied to distinct areas of the substrate (Figure 1(a),13; [0041-0073,0144-0160]). The first marking and the second marking can be printed by a variety of printers connected to a computer in such a manner that a digital image 
He et al. teaches that the first marking preferably conveys fixed or non-variable information such as manufacturer trademark (design, graphic), and the second marking conveys information that is specific to a single label or subset of labels such as serial numbers, product characteristics, pricing information, identification or location of the manufacturer or distributor and authenticity information (i.e. customer information, compliance, regulatory or brand identifier) ([0070-0073]).
With respect to printed matter, section 2112.01(III) of the MPEP states the following:
“Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and nonobvious functional relationship to game board).”

The limitations reciting “for a front exterior surface of the garment” in line 5 and  “for an interior surface of a garment” in line 7 are considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, He et al. teaches the first marking (27, 825; first printed image) is applied to a first portion of the carrier layer (15, 815; substrate) and the second marking (29, 828; second printed image) is applied to a second portion of the carrier layer (15, 815; substrate) as shown in Figure 1(a).  
The limitation “wherein the first location and the second location are positioned such that bonding the heat transfer to garment simultaneously transfers the first printed image to a front exterior surface of a garment and transfers the second printed image to an interior surface of a garment” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of using the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because He et al. teaches the first marking (27, 825; first printed image) is applied to a first portion of the carrier layer (15, 815; substrate) and the second marking (29, 828; second printed image) is applied to a second portion of the carrier layer (15, 815; substrate) as shown in Figure 1(a).
Regarding claim 3, He et al. teaches all the limitations of claim 1, and further teaches that an adhesive comprising polyester powder resin is a suitable adhesive used ([0153]).
Regarding claims 4 and 5, the limitations reciting “where the powder adhesive has been to be applied to at least one of the first printed mage and the second printed image while the at least one of the first printed image and the second printed image is still wet” recited by claim 4 and “where the powder adhesive meltable via infrared (IR) lamp” recited by claim 5 is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process.
The limitation also appears to be a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Daley et al. teaches the structure of the heat transfer label as recited by independent claim 1.
Regarding claim 22, the limitation “wherein the interior surface where the second printed image is transferred is a tag attached to an interior surface of the garment”  is a method limitation further limiting the intended use recited in independent claim 1 and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not .


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2005/0100689).
Regarding claim 21, He et al. teaches all the limitations of claim 1 above, and further teaches an embodiment shown in Figure 15 wherein the adhesive layer (927) does not extend between a first image (925) and a second image (935) ([0168-0190]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat activatable adhesive (23, 827; adhesive layer) of the embodiment of Figure 1(a) and/or 13 taught by He et al. so that it does not extend between a first marking (27, 825; first printed image) and a second marking (29, 828; second printed image) (Figure 1(a),13; [0041-0073,0144-0160]) as shown by Figure 15 of He et al. to cut down on the amount of material used, thus reducing costs.

Claims 1, 3, 4, 5, 6, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (WO 2016/196747, cited on IDS and ISR).
Regarding claims 1, 6 and 23, Daley et al. teaches a digitally printed heat transfer label (100), comprising a carrier substrate (108) comprising one or more printed images (102) thereon, the printed images (102) configured to define one or more 
The limitations reciting “for a front exterior surface of the garment” in line 5 and  “for an interior surface of a garment” in line 7 are considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, Daley et al. teaches that the carrier substrate comprises one or more printed images (i.e. first printed image, second printed image) that are configured to define one or more graphics and/or text ([0007-0008]). 
The limitation “wherein the first location and the second location are positioned such that bonding the heat transfer to garment simultaneously transfers the first printed image to a front exterior surface of a garment and transfers the second printed image to an interior surface of a garment” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of using the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Daley et 
While Daley et al. does not expressly teach a first printed image and a second printed image, the reference does teach that one or more printed images are printed onto the substrate, wherein the one or more printed images define one or more graphics and/or text, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the embodiment of the heat transfer label comprising more than one graphic taught by Daley et al. would have at least two distinct images (i.e. a first printed image and a second printed image) that are applied to distinct areas of the substrate.
Daley et al. does not specifically teach that the printed images are comprised of a first printed image of a design, graphic or other fanciful depiction and a second printed image of a customer information such as compliance, regulatory or brand identifier, however, such a modification would have been obvious to one of ordinary skill in the art based upon the desired information to be conveyed by the heat transfer label as taught by Daley. 
With respect to printed matter, section 2112.01(III) of the MPEP states the following:
“Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and nonobvious functional relationship to game board).”
 
Regarding claims 3, 4 and 5, Daley et al. teaches all the limitations of claim 1 above, and further teaches that the adhesive layer is an adhesive powder ([0007-0008, 0020-0022]). 
The limitations reciting “where the powder adhesive has been applied to at least one of the first printed mage and the second printed image while the at least one of the first printed image and the second printed image is still wet” and “where the powder adhesive is meltable via infrared (IR) lamp” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process.
The limitation also appears to be a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  
Regarding claim 22, the limitation “wherein the interior surface where the second printed image is transferred is a tag attached to an interior surface of the garment”  is a method limitation further limiting the intended use recited in independent claim 1 and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Daley et al. teaches that the carrier substrate comprises one or more printed images (i.e. first printed image, second printed image) that are configured to define one or more graphics and/or text ([0007-0008]). 

Claims 1, 6, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao (US 2018/0134069) in view of He et al. (US 2005/0100689).
Regarding claims 1, 6, 21 and 23, Chiao teaches a heat transfer label that is used for decorating textiles or other receptor materials, comprising a carrier layer (402; substrate) comprising a release layer (400) thereon, ink design layers (404; a first printed image, a second printed image), and an adhesive layer (406) (Figure 4; [0022-0039]). The ink design layers (404; a first printed image, a second printed image) can 
The limitation reciting “where the first printed image is configured to be applied to a first portion of the substrate and the second printed image is configured to be applied to a second portion of the substrate distinct from the first portion” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, Chiao teaches that the ink design layers (404; a first printed image, a second printed image) comprise a first portion printed on a first section of the carrier layer and a second portion printed on a second section of the carrier layer as illustrated by Figure 4.
Chiao does not expressly teach the presence of a polymeric coating, however, He et al. teaches a heat transfer label comprised of a carrier layer (15,815; substrate), a release layer (17,817) coated on a surface of the substrate, a wax layer (19,819; polymeric coating) of polyethylene-based wax, a heat activatable adhesive (23,827; adhesive layer) and a printed ink design layer (25) comprising a first marking (27,825; first printed image) and a second marking (29,828; second printed image) each applied to distinct areas of the substrate (Figure 1(a),13; [0041-0073,0144-0160]). The wax layer (19,819; polymeric coating) of the heat transfer label taught by He et al. is applied over the release coat and facilitates the release of the transfer portion from the support portion ([0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the wax layer (19,819; polymeric coating) of 
Chiao further teaches that printed heat transfer labels are well known and commonly used to transfer a graphic such as text or a graphic design onto an item, further teaching that the heat transfer can be used to decorate textiles ([0002, 0018-0022, 0038-0040]). While Chiao does not expressly teach that the first section of the printed design is a design, graphic or other fanciful description and the second section of the printed design is customer information such as compliance, regulatory or brand identifier, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on the desired end use and desired design of the decorated textile. 
With respect to printed matter, section 2112.01(III) of the MPEP states the following:
“Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and nonobvious functional relationship to game board).”

Regarding claim 22, the limitation “wherein the interior surface where the second printed image is transferred is a tag attached to an interior surface of the garment”  is a method limitation further limiting the intended use recited in independent claim 1 and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Chao in view of He et al. teaches the structure of claim 1 as stated in the rejection above.

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao (US 2018/0134069) in view of He et al. (US 2005/0100689) and further in view of Tetrault et al. (US 2013/0287972).
Regarding claims 3, 4 and 5, Chiao in view of He et al. teach all the limitations of claim 1 above, however, the references do not expressly teach that the adhesive is a power adhesive as required by claim 3. Tetrault et al. teaches a heat activated label comprising digitally printed graphics, wherein an adhesive powder is used as the heat 
It would have been obvious to one of ordinary skill in the art to modify the heat transfer label taught by Chiao in view of He et al. to include the adhesive powder resin, and spread it over the ink design layers when wet to avoid the appearance of a halo. 
The limitations reciting “where the powder adhesive has been applied to at least one of the first printed mage and the second printed image while the at least one of the first printed image and the second printed image is still wet” (claim 4) and “where the powder adhesive is meltable via infrared (IR) lamp” (claim 5) is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process.
The limitation also appears to be a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Chiao in view of He et al. and Tetrault et al. teach the structure of the heat transfer label as recited by independent claim 1 and dependent claim 3.

Response to Arguments
Response-Drawings
The previous objection to the drawings because reference character “108” in Figure 3 has been used to designate both surface of the apparel item and the first image applied to the surface of the apparel item (see pg-pub [0033, 0036]), is overcome by the Applicants amendments to the drawings received in the response filed January 25, 2021. In the amendments, the reference number 108 was amended to point to the surface of the apparel item 106. Now the figures shows two reference number 108 pointing to different areas of the surface of the apparel item 106, which, while redundant, is no longer objected to.

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1, 2 and by dependency claims 3 through 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are overcome by Applicants amendments to the claims in the response filed January 25, 2021.
Upon further consideration, new rejections under 35 U.S.C. 112(a) and 112(b) are made in the office action above in light of the amendments to the claim in the response filed January 25, 2021. 

Response-Claim Rejections - 35 USC § 102 and 103
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. 
With respect to the rejections over He et al. and Daley, the Applicant argues on page 8 that neither He et al. nor Daley teach or suggest the newly added amendment to claim 1 stating “wherein the first location and the second location are position such that bonding the heat transfer to a garment simultaneously transfers the first printed image to a front exterior surface of a garment and transfers the second printed image to an interior surface of a garment”. This argument is not persuasive. 
As stated in the rejections above, the aforementioned limitation appears to be directed to a method of using and intended use of the claimed digitally printed heat transfer, however, it is unclear what structure the newly added limitation imparts to the claimed invention of the instant application. It is unclear if a specific spacing between the first image and the second image and/or a specific size of the digitally printed heat transfer and/or a specific size of the garment to which the digitally printed heat transfer is required. The limitation does not make clear what specific structure is required by the method of using/intended use limitation and thus is indefinite.  
Absent a clear recitation of structure, the limitation is treated as a method of using the claimed digitally printed heat transfer, and, as stated in the rejections above both He et al. and Daley teach the claimed structure of the instant application and thus would be capable of being used in the manner claimed. 
The Applicant did not present any arguments with respect to the rejections of claims 1, 2 and 6 under 35 U.S.C. 103 as being unpatentable over Chiao (US 2018/0134069) and the rejections are maintained in the office action above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785